UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Regional Bank FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 97.71 % $563,594,589 (Cost $363,697,153) Financials 97.71% 563,594,589 Commercial Banks 82.92 % 1st United Bancorp, Inc. (I) 627,074 3,718,549 Ameris Bancorp (I) 450,012 4,554,121 Anchor Bancorp (I)(V) 161,584 1,478,494 Bank of Marin Bancorp 9,004 346,744 Bar Harbor Bankshares 62,832 1,790,084 BB&T Corp. 995,835 25,573,043 Bond Street Holdings LLC, Class A (I)(S) 533,196 10,930,518 Boston Private Financial Holdings, Inc. 82,926 574,677 Bryn Mawr Bank Corp. 383,894 7,723,947 California United Bank (I) 152,292 1,644,754 Centerstate Banks, Inc. 711,554 4,646,448 Citizens Republic Bancorp, Inc. (I) 735,093 6,755,505 City Holding Company 94,723 2,961,988 Comerica, Inc. 415,668 13,313,846 Commerce Bancshares, Inc. 142,783 5,841,253 Cullen/Frost Bankers, Inc. 439,687 23,690,336 CVB Financial Corp. 383,715 3,718,198 East West Bancorp, Inc. 1,012,012 18,782,943 Evans Bancorp, Inc. 84,776 1,167,366 Fifth Third Bancorp 756,892 9,574,684 First California Financial Group, Inc. (I) 364,451 1,333,891 First Horizon National Corp. 324,384 2,916,212 First Merchants Corp. 132,571 1,186,510 First Southern Bancorp, Inc., Class B (I) 140,985 1,621,328 FNB Corp. 1,751,436 17,514,360 Glacier Bancorp, Inc. 410,433 5,393,090 Hancock Holding Company 465,738 15,346,067 Heritage Commerce Corp. (I) 712,266 3,554,207 Heritage Financial Corp. 141,015 1,837,425 Heritage Oaks Bancorp (I) 1,064,426 4,087,396 Horizon Bancorp 36,049 994,592 Huntington Bancshares, Inc. 722,763 4,369,102 Independent Bank Corp. - MA 661,869 17,572,622 Lakeland Financial Corp. 93,814 2,115,506 M&T Bank Corp. 174,347 15,035,685 MainSource Financial Group, Inc. 37,330 344,929 MB Financial, Inc. 549,209 11,088,530 NewBridge Bancorp. (I) 26,676 128,312 Pacific Continental Corp. 357,041 3,513,283 Park Sterling Corp. (I) 531,988 2,495,024 Peoples Bancorp, Inc. 74,580 889,739 PNC Financial Services Group, Inc. 464,692 25,228,129 Prosperity Bancshares, Inc. 207,906 8,634,336 Renasant Corp. 68,071 1,041,486 Sandy Spring Bancorp, Inc. 100,205 1,790,663 Sierra Bancorp 260,000 2,995,200 Southcoast Financial Corp. (I) 152,042 402,911 Sun Bancorp, Inc. (I) 500,510 1,561,591 SunTrust Banks, Inc. 615,273 15,068,036 SVB Financial Group (I) 337,944 20,621,343 Synovus Financial Corp. 3,634,483 6,651,104 Talmer Bank & Trust Company (I)(R) 830,801 5,942,126 1 Regional Bank FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) TCF Financial Corp. 1,012,426 $12,878,059 TriCo Bancshares 377,716 5,597,751 Trustmark Corp. 90,000 1,961,100 U.S. Bancorp 1,061,891 27,672,879 Union First Market Bankshares Corp. 179,977 2,240,714 United Bancorp, Inc. (I) 569,987 1,709,961 Univest Corp. of Pennsylvania 36,500 542,755 Washington Banking Company 130,863 1,697,293 Washington Trust Bancorp, Inc. 224,305 5,109,668 Wells Fargo & Company 1,035,337 28,927,316 WesBanco, Inc. 244,673 5,028,030 Westamerica Bancorp. 190,545 8,942,277 Wilshire Bancorp, Inc. (I) 978,184 3,228,007 Zions Bancorporation 944,769 20,690,441 Diversified Financial Services 8.77 % Bank of America Corp. 2,420,678 23,504,783 JPMorgan Chase & Company 668,925 27,058,016 Thrifts & Mortgage Finance 6.02 % Berkshire Hill Bancorp, Inc. 386,034 8,461,865 Citizens South Banking Corp. (V) 635,611 2,612,361 First Defiance Financial Corp. (I) 226,178 3,315,769 First Financial Holdings, Inc. 209,553 1,741,385 Flushing Financial Corp. 230,430 2,838,898 Heritage Financial Group, Inc. 174,238 2,052,524 Home Federal Bancorp, Inc. 220,191 2,353,842 Kaiser Federal Financial Group, Inc. 200,414 2,559,287 New York Community Bancorp, Inc. 215,662 2,917,907 WSFS Financial Corp. 148,312 5,889,468 Shares Value Preferred Securities 0.44 % $2,549,850 (Cost $1,732,675) Financials 0.44% 2,549,850 Commercial Banks 0.44 % First Southern Bancorp, Inc. (I)(J) 241 1,000,900 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,548,950 Maturity Par value Rate (%) date Value Capital Preferred Securities 0.09 % $529,274 (Cost $428,884) Financials 0.09% 529,274 Commercial Banks 0.09 % Banponce Trust I, Series A 8.327 2-1-27 $590,000 529,274 2 Regional Bank FundAs of 7-31-11 (Unaudited) Shares Value Warrants 0.36% $2,078,016 (Cost $3,231,258) Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 1,663,252 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I)(J) 63,055 141,874 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 272,890 Par value Value Short-Term Investments 1.70% $9,773,000 (Cost $9,773,000) Repurchase Agreement 1.70% 9,773,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $9,773,008 on 8-1-11, collateralized by $9,785,000 Federal Home Loan Bank, 1.625% due 11-21-12 (valued at $9,968,469, including interest) $9,773,000 9,773,000 Total investments (Cost $378,862,970)† 100.30% $578,524,729 Other assets and liabilities, net (0.30%) ($1,701,994) Total net assets 100.00% $576,822,735 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department's Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Original Ending Value as a Acquisition Acquisition Beginning share percentage of Value as of Issuer, description date cost share amount amount Fund's net assets 7-31-11 Talmer Bank and Trust Company 4-30-10 $4,984,806 830,801 830,801 0.89% $5,942,126 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to note to the schedule of investments. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $383,199,173. Net unrealized appreciation aggregated $195,325,556 of which $210,846,756 related to appreciated investment securities and $15,521,200 related to depreciated investment securities. 3 Regional Bank FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Industry $478,288,484 $461,415,840 $10,930,518 $5,942,126 Diversified Financial Services 50,562,799 50,562,799 — — Thrifts & Mortgage Finance 34,743,306 34,743,306 — — Commercial Banks 3,079,124 1,548,950 529,274 1,000,900 Warrants 2,078,016 2,078,016 — — Short-Term Investments 9,773,000 — 9,773,000 — Total Investments in Securities 578,524,729 $$550,348,911 $21,232,792 $6,943,026 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers in or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. COMMERCIAL BANKS Balance as of 10-31-10 $4,259,696 Realized gain (loss) - Change in unrealized appreciation (depreciation) 2,683,330 Purchases - Sales - Transfers into Level 3 - Transfers out of Level 3 - Balance as of 7-31-11 $6,943,026 Change in unrealized at period end* $2,683,330 * Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at the period end. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent 4 Regional Bank FundAs of 7-31-11 (Unaudited) pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Transactions in securities of affiliated issuers. Affiliated issuers, as defined by the 1940 Act, are those in which Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Fund’s transactions in the securities of these issuers during the period ended July 31, 2011, is set forth below: Beginning share Ending share Realized gain Dividend Affiliate amount amount (loss) income Ending value Citizens South Banking Corp. Bought: 42,601 Sold: 0 593,010 635,611 - $12,712 $2,612,361 Anchor Bancorp Bought: 161,584 Sold: 0 - 161,584 - - $1,478,493 Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 5 Small Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 96.64% $458,917,324 (Cost $400,951,367) Consumer Discretionary 14.10% 66,977,367 Diversified Consumer Services 0.90% Global Education & Technology Group, Ltd., ADR (I) 853,311 4,283,621 Hotels, Restaurants & Leisure 3.70% Bally Technologies, Inc. (I) 198,882 7,841,917 WMS Industries, Inc. (I) 353,794 9,754,101 Household Durables 2.93% iRobot Corp. (I)(L) 255,410 8,929,134 Tempur-Pedic International, Inc. (I) 69,244 4,986,260 Internet & Catalog Retail 0.14% Homeaway, Inc. (I) 17,532 689,183 Media 2.60% Imax Corp. (I) 650,624 12,335,831 Specialty Retail 2.39% A.C. Moore Arts & Crafts, Inc. (I) 1,217,400 2,252,190 Lumber Liquidators Holdings, Inc. (I) 578,040 9,081,008 Textiles, Apparel & Luxury Goods 1.44% G-III Apparel Group, Ltd. (I) 221,060 6,824,122 Consumer Staples 3.07% 14,570,630 Food Products 3.07% Darling International, Inc. (I) 863,189 14,570,630 Energy 13.23% 62,801,582 Energy Equipment & Services 3.11% Dril-Quip, Inc. (I) 34,967 2,465,523 Lufkin Industries, Inc. 41,254 3,361,376 Pioneer Drilling Company (I) 248,893 4,049,489 Superior Energy Services, Inc. (I) 117,372 4,869,764 Oil, Gas & Consumable Fuels 10.12% Africa Oil Corp. (I) 2,699,992 4,154,051 Americas Petrogas, Inc. (I) 3,909,420 9,165,420 BlackPearl Resources, Inc. (I) 789,185 4,922,856 Brigham Exploration Company (I) 198,478 6,311,600 Carrizo Oil & Gas, Inc. (I) 126,465 4,856,256 Ivanhoe Energy, Inc. (I)(L) 4,024,295 6,760,816 KiOR, Inc., Class A (I) 242,874 3,509,529 Solazyme, Inc. (I) 120,235 2,747,370 Surge Energy, Inc. (I) 557,184 5,627,532 Financials 3.00% 14,248,004 Capital Markets 2.90% Evercore Partners, Inc., Class A 165,371 4,701,498 Lazard, Ltd., Class A 270,348 9,083,693 Commercial Banks 0.10% Zions Bancorporation (L) 21,133 462,813 1 Small Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Health Care 10.87% $51,632,390 Health Care Equipment & Supplies 4.42% Align Technology, Inc. (I)(L) 294,116 6,467,611 Arthrocare Corp. (I) 112,676 3,723,942 SonoSite, Inc. (I) 141,032 4,606,105 Thoratec Corp. (I) 184,195 6,205,530 Health Care Providers & Services 4.02% Coventry Health Care, Inc. (I) 283,872 9,083,904 MEDNAX, Inc. (I) 146,709 9,999,685 Pharmaceuticals 2.43% Impax Laboratories, Inc. (I) 241,558 5,116,198 Par Pharmaceutical Companies, Inc. (I) 198,500 6,429,415 Industrials 13.15% 62,459,104 Aerospace & Defense 5.50% BE Aerospace, Inc. (I) 185,514 7,383,457 Hexcel Corp. (I) 521,438 12,483,226 The Keyw Holding Corp. (I) 560,239 6,252,267 Airlines 2.05% Copa Holdings SA, Class A 148,582 9,748,465 Building Products 3.14% Quanex Building Products Corp. 390,881 6,125,105 Trex Company, Inc. (I) 417,233 8,795,272 Commercial Services & Supplies 1.22% Steelcase, Inc., Class A 580,666 5,766,013 Machinery 1.24% Graham Corp. 300,066 5,905,299 Information Technology 27.03% 128,353,139 Communications Equipment 2.62% KVH Industries, Inc. (I)(V) 1,297,725 12,419,228 Internet Software & Services 6.55% Ancestry.com, Inc. (I)(L) 339,854 12,102,205 Bankrate, Inc. (I) 283,430 5,183,935 Demand Media, Inc. (I)(L) 375,204 3,804,569 TechTarget, Inc. (I) 760,198 5,040,113 XO Group, Inc. (I) 534,141 4,994,218 IT Services 3.99% Cardtronics, Inc. (I) 455,847 10,475,364 VeriFone Systems, Inc. (I) 215,324 8,477,306 Semiconductors & Semiconductor Equipment 5.60% Atmel Corp. (I) 721,468 8,729,763 Cavium, Inc. (I) 365,402 12,602,715 Ceva, Inc. (I) 173,801 5,252,266 Software 8.27% BroadSoft, Inc. (I) 250,213 7,308,722 Concur Technologies, Inc. (I)(L) 172,860 7,854,758 Monotype Imaging Holdings, Inc. (I) 588,642 8,064,395 Rosetta Stone, Inc. (I) 555,343 7,663,733 Ultimate Software Group, Inc. (I) 154,098 8,379,849 2 Small Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Materials 12.19% $57,875,108 Chemicals 3.47% Karnalyte Resources, Inc. (I) 424,848 5,713,849 LSB Industries, Inc. (I) 111,464 4,429,579 Neo Material Technologies, Inc. (I) 680,950 6,343,037 Construction Materials 1.38% Eagle Materials, Inc. 262,552 6,524,417 Metals & Mining 6.26% Avalon Rare Metals, Inc. (I) 1,252,225 6,920,036 Carpenter Technology Corp. 106,330 6,107,595 Focus Metals, Inc. (I) 1,746,097 1,748,884 Pretium Resources, Inc. (I) 584,158 6,248,464 San Gold Corp. (I) 2,770,758 8,699,852 Paper & Forest Products 1.08% Schweitzer-Mauduit International, Inc. 91,595 5,139,395 Investment Companies 1.59% $7,556,589 (Cost $8,452,560) Financials 1.59% 7,556,589 Solar Senior Capital, Ltd. 422,628 7,556,589 Warrants 0.06% $268,429 (Cost $0) Focus Metals Inc. (Expiration Date: 5-13-13, Strike Price: CAD 1.25) (I) 873,048 145,763 Frontier Rare Earths, Ltd. (Expiration Date: 11-30-12, Strike Price: CAD 4.60) (I) 558,105 122,666 Options Purchased 0.20% $932,500 (Cost $527,795) Put Option 0.20% 932,500 Ancestry.com, Inc. (Expiration Date: 8-20-11; Strike Price: $40.00) 186,500 932,500 Yield Shares Value Securities Lending Collateral 3.03% $14,379,400 (Cost $14,367,906) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 1,436,791 14,379,400 Par value Value Short-Term Investments 0.21% $987,000 (Cost $987,000) Repurchase Agreement 0.21% 987,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $987,001 on 8-1-11, collateralized by $1,005,000 Federal Home Loan Mortgage Corp., 0.515% due 11- 26-12 (valued at $1,008,769, including interest) $987,000 987,000 3 Small Cap Equity Fund As of 7-31-11 (Unaudited) Total investments (Cost $425,286,628)† 101.73% $483,041,242 Other assets and liabilities, net (1.73%) ($8,199,458) Total net assets 100.00% $474,841,784 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts CAD Canadian Dollar (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note to the Schedule of Investments. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $434,140,072. Net unrealized appreciation aggregated $48,901,170, of which $88,060,811 related to appreciated investment securities and $39,159,641 related to depreciated investment securities. 4 Small Cap Equity FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks Consumer Discretionary $66,977,367 $66,977,367 — — Consumer Staples 14,570,630 14,570,630 — — Energy 62,801,582 53,636,162 $9,165,420 — Financials 14,248,004 14,248,004 — — Health Care 51,632,390 51,632,390 — — Industrials 62,459,104 62,459,104 — — Information Technology 128,353,139 128,353,139 — — Materials 57,875,108 56,126,224 1,748,884 — Investment Companies 7,556,589 7,556,589 — — Warrants 268,429 122,666 145,763 — Options Purchased 932,500 932,500 — — Securities Lending Collateral 14,379,400 14,379,400 — — Short-Term Investments 987,000 — 987,000 — Total Investments in Securities $483,041,242 $470,994,175 $12,047,067 — Written Options ($279,750) ($279,750) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Funds in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various 5 Small Cap Equity FundAs of 7-31-11 (Unaudited) times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Options. There are two types of options, a put option and a call option. Options are traded either over-the-counter or on an exchange. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the Fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the Fund’s exposure to such changes. Risks related to the use of options include the loss of the premium, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values. Options listed on an exchange are valued at their closing price. If no closing price is available, then they are valued at the mean between the last bid and ask prices from the exchange on which they are principally traded. For options not listed on an exchange, an independent pricing source is used to value the options at the mean between the last bid and ask prices. When the Fund purchases an option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently “marked-to-market” to reflect current market value. If the purchased option expires, the Fund realizes a loss equal to the cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium paid. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale are greater or less than the original cost. When the Fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect current market value of the option written. Premiums received from writing options that expire unexercised are recorded as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. If a put option on a security is exercised, the premium received reduces the cost basis of the securities purchased by the Fund. During the nine months ended July 31, 2011, the Fund used purchased options to manage against anticipated changes in securities markets. During the nine months ended July 31, 2011, the Fund held purchased options with markets values ranging up to $1 million as measured at each quarter end. 6 Small Cap Equity FundAs of 7-31-11 (Unaudited) During the nine months ended July 31, 2011, the Fund wrote option contracts to manage against anticipated changes in securities markets. The following tables summarize the Fund’s written options activities during the nine months ended July 31, 2011 and the contracts held at July 31, 2011. NUMBER OF PREMIUMS CONTRACTS RECEIVED Outstanding, beginning of period - - Options written 6,200 $836,110 Options closed (4,335) (660,803) Outstanding, end of period 1,865 $175,307 NAME OF ISSUER EXERCISE PRICE EXPIRATION DATE NUMBER OF PREMIUM VALUE CONTRACTS PUT Ancestry.com, Inc. $35 Aug 2011 1,865 $175,307 ($279,750) Total Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: ASSET LIABILITY DERIVATIVES FAIR DERIVATIVES FAIR RISK FINANCIAL INSTRUMENTS LOCATION VALUE VALUE Equity contracts Written Options, Purchased Options* $932,500 ($279,750) *Purchased options are included in the Portfolio’s Investments Transactions in securities of affiliated issuers. Affiliated issuers, as defined by the 1940 Act, are those in which Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Fund’s transactions in the securities of these issuers during the nine month period ended July 31, 2011, is set forth below: Beginning share Ending share Realized gain Dividend Affiliate amount amount (loss) income Ending value KVH Industries, Inc. Bought: 1,297,725 Sold: none - 1,297,725 - - $12,419,228 For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 7 Financial Industries FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 94.55 % $252,230,865 (Cost $223,903,845) Financials 94.55% 252,230,865 Capital Markets 19.72 % American Capital, Ltd. (I) 766,040 7,407,607 Ameriprise Financial, Inc. 151,763 8,210,378 Apollo Global Management LLC 338,117 5,852,805 Blackstone Group LP 109,596 1,820,390 Invesco, Ltd. 189,801 4,209,786 Janus Capital Group, Inc. 522,289 4,408,119 KKR & Company LP 45,824 671,322 Lazard, Ltd., Class A 95,425 3,206,280 Morgan Stanley 240,949 5,361,115 T. Rowe Price Group, Inc. 48,356 2,746,621 The Goldman Sachs Group, Inc. 64,506 8,706,375 Commercial Banks 39.85 % 1st United Bancorp, Inc. (I) 113,767 674,638 BB&T Corp. 232,478 5,970,035 Boston Private Financial Holdings, Inc. 38,515 266,909 Citizens Republic Bancorp, Inc. (I) 3,454 31,742 Comerica, Inc. 43,759 1,401,601 East West Bancorp, Inc. 458,844 8,516,145 Fifth Third Bancorp 452,161 5,719,837 Glacier Bancorp, Inc. 188,692 2,479,413 Huntington Bancshares, Inc. 134,510 813,113 MB Financial, Inc. 91,887 1,855,199 Nordea Bank AB 539,607 5,723,325 PNC Financial Services Group, Inc. 194,030 10,533,889 Prosperity Bancshares, Inc. 93,690 3,890,946 Skandinaviska Enskilda Banken AB, Series A 442,573 3,362,151 Sun Bancorp, Inc. (I) 228,276 712,221 SunTrust Banks, Inc. 57,455 1,407,073 SVB Financial Group (I) 56,674 3,458,247 Synovus Financial Corp. 1,645,563 3,011,380 Talmer Bank & Trust Company (I) (R) 381,604 2,729,341 TCF Financial Corp. 470,746 5,987,889 U.S. Bancorp 526,912 13,731,327 Union First Market Bankshares Corp. 81,793 1,018,323 Wells Fargo & Company 432,469 12,083,184 Wilshire Bancorp, Inc. (I) 460,000 1,518,000 Zions Bancorporation 429,781 9,412,204 Consumer Finance 5.20 % American Express Company 145,238 7,267,710 Discover Financial Services 258,288 6,614,756 Diversified Financial Services 10.89 % Bank of America Corp. 935,298 9,081,744 Citigroup, Inc. 92,097 3,530,999 JPMorgan Chase & Company 331,416 13,405,777 NYSE Euronext 90,351 3,023,144 Insurance 5.92 % ACE, Ltd. 109,900 7,361,102 Assured Guaranty, Ltd. 269,537 3,813,949 Prudential Financial, Inc. 78,510 4,606,967 1 Financial Industries FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Real Estate Investment Trusts 11.85 % Coresite Realty Corp. 93,962 $1,582,320 DiamondRock Hospitality Company 149,778 1,530,731 Digital Realty Trust, Inc. 74,826 4,580,099 Excel Trust, Inc. 93,430 1,071,642 FelCor Lodging Trust, Inc. (I) 248,270 1,276,108 General Growth Properties, Inc. 148,464 2,495,680 Homburg Canada Real Estate Investment Trust 130,983 1,710,888 Kimco Realty Corp. 109,448 2,082,795 Simon Property Group, Inc. 66,556 8,020,664 Transglobe Apartment Real Estate Investment Trust 162,470 1,889,206 Walter Investment Management Corp. 222,079 5,372,087 Real Estate Management & Development 1.12 % Altus Group Ltd. 159,165 1,067,819 The Howard Hughes Corp. (I) 32,017 1,935,748 Preferred Securities 0.72% $1,908,689 (Cost $1,945,448) Financials 0.72% 1,908,689 Real Estate Investment Trusts 0.72 % FelCor Lodging Trust, Inc., 8.000% 43,450 1,141,866 FelCor Lodging Trust, Inc., Series A, 1.950% 29,550 766,823 Maturity Par value Rate (%) date Value Corporate Bonds 0.16% $433,451 (Cost $363,168) Financials 0.16% 433,451 Commercial Banks 0.16 % Regions Financial Corp. 7.375 12/10/37 $459,000 433,451 Shares Value Warrants 1.10% $2,936,790 (Cost $3,861,276) Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,027,125 718,988 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 223,341 2,108,339 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) (J) 20,850 109,463 Investment Companies 1.02 % $2,713,915 (Cost $2,744,382) Financials 1.02% 2,713,915 AP Alternative Assets LP 221,232 2,713,915 2 Financial Industries FundAs of 7-31-11 (Unaudited) Par value Value Short-Term Investments 3.01% $8,042,000 (Cost $8,042,000) Repurchase Agreement 3.01% 8,042,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $8,042,007 on 8-1-11, collateralized by $8,175,000 Federal Home Loan Mortgage Corp., 0.515% due 11- 26-12 (valued at $8,205,656, including interest) $8,042,000 8,042,000 Total investments (Cost $240,860,119)† 100.56% $268,265,710 Other assets and liabilities, net (0.56%) ($1,496,308) Total net assets 100.00% $266,769,402 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income producing security. (J) These securities are issued under the U.S. Treasury Department's Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Original Ending Value as a Acquisition Acquisition Beginning share percentage of Value as of Issuer, description date cost share amount amount Fund's net assets 7-31-11 Talmer Bank and Trust Company 4-30-10 $2,289,624 381,604 381,604 1.02% $2,729,341 † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $243,461,967. Net unrealized appreciation aggregated $24,803,743, of which $34,366,320 related to appreciated investment securities and $9,562,577 related to depreciated investment securities. 3 Financial Industries FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks Capital Markets $52,600,798 $52,600,798 — — Commercial Banks 106,308,132 94,493,315 $9,085,476 $2,729,341 Consumer Finance 13,882,466 13,882,466 — — Diversified Financial Services 29,041,664 29,041,664 — — Insurance 15,782,018 15,782,018 — — Real Estate Investment Trusts 31,612,220 31,612,220 — — Real Estate Management & Development 3,003,567 3,003,567 — — Preferred Securities 1,908,689 1,908,689 — — Corporate Bonds 433,451 — 433,451 Warrants 2,936,790 2,936,790 — — Investment Companies 2,713,915 2,713,915 — — Short-Term Investments 8,042,000 — 8,042,000 — Total Investments in Securities $268,265,710 $247,975,442 $17,560,927 $2,729,341 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers in or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. INVESTMENTS IN SECURITIES COMMERCIAL BANKS Balance as of October 31, 2010 $1,905,416 Realized gain (loss) - Change in unrealized appreciation (depreciation) 823,925 Purchases - Sales - Transfers into Level 3 - Transfers out of Level 3 - Balance as of July 31, 2011 $2,729,341 Change in unrealized at period end* $823,925 4 Financial Industries FundAs of 7-31-11 (Unaudited) * Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at the period end. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in open-end mutual funds, are valued at their closing net asset values each business day. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and foreign currency contracts traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust IIBy: /s/ Keith F. Hartstein Keith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011By: /s/ Charles A. Rizzo Charles A. RizzoChief Financial OfficerDate: September 20, 2011
